PER CURIAM:
David Skundor appeals the district court’s orders accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2000) complaint, and denying his motion to alter judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Skundor v. McBride, No. CA-02-205-5, 2002 WL 31246566 (S.D.W. Va. Sept. 9, 2003; Nov. 4, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED